Title: To George Washington from George Clinton, 6 September 1780
From: Clinton, George
To: Washington, George


                        
                            Dear Sir,
                            Pokeepsie Sepr 6th 1780
                        
                        The Bearer Colo. Hay wishing to be some way employed in the staff of the Army in which he may be of service
                            to his Country & be able in some Measure to subsist his Family has solicited me to write to your Excellency to
                            request that if any Thing should offer for which he may be qualified he might be favored with your Attention—I was
                            exceedingly unwilling to trouble your Excellency with an Application of this Nature not only because I had some Doubt of
                            the Propriety of it but because I am sensible the whole of your Time must be now employed in Matters of the most
                            interesting and public Concern—Colo. Hays Zeal and Attachment to the Cause and the heavy Losses he has sustained by the
                            War have however induced me to comply with this his Request. I am with the greatest Respect & Esteem Your
                            Excellency’s Most Obedt Servt
                        
                            Geo: Clinton
                        
                    